DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 06/23/2022, in which claims 1-9 and 12 have been amended, and claims 18-19 have been newly added.  Thus, claims 1-19 are pending in the application.
Claim Objections
Claims 1, 9, and 12 are objected to because of the following informality: The claims, claims 1, 9, and 12, read "a one-time instruction to for a trader to execute." The word "to" should be removed. Examiner has interpreted claims 1, 9, and 12 to read as: “a one-time instruction for a trader to execute." Appropriate correction is required.
Claims 9 is objected to because of the following informality: The claim, claim 9 read "a system to output a one-time instruction to for a trader to execute a potential forex trade, the system comprising a computer program product embodied in a non-transitory computer readable medium, the computer program product comprising." Claim 9 is directed to a non-transitory, computer-readable medium and not an apparatus. However, the language used is confusing as the claim recites "a system to output a one-time instruction…. system comprising a computer program product:… ."  Examiner has interpreted claims 1, 9, and 12 to read as: “a non-transitory, computer-readable storage medium storing thereon executable instructions…." Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining whether to execute a trade without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 12.
Claim 9 is directed to a non-transitory computer readable medium, which is one of the statutory categories of invention (Step 1: YES).
Claim 9 is directed to a non-transitory computer readable medium, which performs a series of steps, e.g.,  computer-executable instructions for calculating a maximum amount of risk based on an input initial capital contribution, a predetermined savings percentage indicating percentage of the initial capital contribution to be exempt from trading, total purchasing power, and a leverage per trade based on borrowed capital from a broker to the trader; computer-executable instructions for calculating a risk for a potential trade of a security having a price, the code for calculating the risk for the potential trade of the security calculating the risk for the potential trade of the security based on the initial capital contribution, the predetermined savings percentage, a predetermined number of trades allowed per day, the price of the security, and a predetermined protective stop; computer-executable instructions for comparing the maximum amount of risk to the risk for the potential trade; and computer-executable instructions for outputting a one-time instruction for the trader to execute the potential forex trade when the maximum amount of risk is greater than the risk for the potential trade. These limitations describe the abstract idea of determining whether to execute a trade (with the exception of the italicized terms above), which correspond to Mathematical Concepts: mathematical formulas and equations, and mathematical calculations. There are no computer device limitations are recited in the claim; and the claim recites an abstract idea. Thus, claim 9 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because there are no computer device limitations are recited in the claim. Thus, there are no meaningful application of the abstract idea, and hence the abstract idea cannot be integrated into a practical application.  Thus, claim 9 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 9 does not include any are no computer device limitations, which there are no additional elements to determine whether the additional elements are sufficient to amount to significantly more than the judicial exception. (Step 2B: NO).  Thus, claim 9 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 12; and hence claims 9 and 12 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-11, and 13-19 have further defined the abstract idea that is present in their respective independent claims 1, 9, and 12; and thus correspond to Mathematical Concepts, and hence are abstract in nature for the reason presented above.  The dependent claims 2-8, 10-11, and 13-19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-8, 10-11, and 13-19 are directed to an abstract idea. Thus, claims 1-19 are not patent-eligible.
Response to Arguments 
With respect to the objection of claim 8, the objection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/23/2022.
With respect to the 35 U.S.C. 102 rejection of claims 1-17, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/23/2022.
Examiner has reviewed the claims and would like to know where, specifically, the mathematical equation presented in claims 3, 5, 7, and 10-12 came from.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where the equation of claims 3, 5, 7, and 10-12 can be found.  If the equations are derived from existing equations, Examiner would like to know where the existing equations can be found. Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
Applicant's arguments dated 06/23/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-19 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “the claims are not directed to a mental process or abstract idea and also not directed to method of organizing human activity. Instead, the claim is directed to a method of improving a computer process which is patent eligible and not directed to a judicial exception.” 
Examiner respectfully disagrees and notes that the claims recite an abstract idea of comparing the maximum amount of risk to the potential risk for the potential trade to determine whether to execute a trade, which is corresponds to Mathematical Concepts: mathematical formulas and equations, and mathematical calculations; and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, there are no additional limitations of technology recited in the claims; and there are no additional limitations of technology to consider that would necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner has considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. Thus, the claim recites an abstract idea. 
Under Step 2A-Prong 2, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. “Calculating a maximum amount of risk based on an input initial capital contribution, a predetermined savings percentage indicating percentage of the initial capital contribution to be exempt from trading, total purchasing power, and a leverage per trade based on borrowed capital from a broker to the trader; calculating a risk for a potential trade of a security having a price, the code for calculating the risk for the potential trade of the security calculating the risk for the potential trade of the security based on the initial capital contribution, the predetermined savings percentage, a predetermined number of trades allowed per day, the price of the security, and a predetermined protective stop; comparing the maximum amount of risk to the risk for the potential trade; and outputting a one-time instruction for the trader to execute the potential forex trade when the maximum amount of risk is greater than the risk for the potential trade,” simply amount to the abstract idea of determining whether to execute a trade. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited mathematical concepts) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Regarding Applicant’s Enfish, LLC v. Microsoft Corp  argument, Examiner respectfully notes that the present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using computer software as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive. Hence, Examiner respectfully declines to withdraw the 35 U.S.C. 101 rejection of claims 1-19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693